United States Court of Appeals
                     For the First Circuit



No. 10-1176

                         UNITED STATES,

                            Appellee,

                               v.

                    ALEX CURET, a/k/a/ A.J.,


                      Defendant, Appellant.




                          Errata Sheet


          The opinion of this Court issued on January 11, 2012, is
amended as follows:

          On page 27, line 16-18, the parenthetical citation to
Griffiths is changed to: (upholding BIA's statutory interpretation
that a guilty-filed disposition entails a "sufficient finding of
support for a conclusion of guilt" to be considered a "conviction"
within the meaning of 8 U.S.C. § 1101(48)(A)(i))